Title: III. Notes for Consideration of the Commissioners, 7 May 1784
From: Jefferson, Thomas
To: 


Notes.
French treaty Art. 9. 10. not to disturb rights of fishing. Would it be better to insert such articles with other nations as to our rights at Newfoundland, or to be silent about them? Also the stipulation to leave the Danes in quiet possession of the E. and W. Indies?
French. 28. Swed. 5. No searches for prohibited goods after the ships are laden. Will it be best to insert this?
Dutch. 22. This treaty not to derogate from certain articles in the French. To consider if there be any thing in the Draught which would derogate, and to correct it.
Instructions. May. 7. 1784. Art. 3. That the U.S. be considered as one nation. This was meant to prevent Great Br. from applying her navigation act against us separately. What is necessary to be done by us on this point? It is an extreme delicate point in America where a great party are jealous of their separate independence. It was difficult to get this article past in Congress and the modifying words ‘on the principles of the Confederation’ were admitted as an amendment to satisfy the jealous members. The majority  however is for strengthening the band of Union, they are the growing party, and if we can do any thing to help them, it will be well.
Instructions Art. 4. ‘Cultivators of the earth peaceably following their respective emploiments.’ Better omit these words lest they should be considered as excluding militia men from the benefit of this article.
French. Art. 2. Prussian Art. 2. That favours granted hereafter to any other nation shall become common to the other contracting party. Will not this be merely superabundant if inserted in the draught?
The treaty to be in Danish and English.
